DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of species (a1) fig. 1A and (b2) fig. 1C, claims 1-20, in the reply filed on 3/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 11, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al., US Publication No. 2020/0135600 A1.

Chen anticipates:
1. A semiconductor package comprising (see figs. 17 and figs. 11E-11F and 12): 
	a redistribution substrate (158); and 
	a semiconductor chip (126 or 210) disposed on a top surface of the redistribution substrate, 
	wherein the redistribution substrate comprises: 
		under bump patterns (162A/162B in fig. 11E-11F) laterally spaced apart from 	each other; 
		a dummy pattern (162C in figs. 11E-11F) disposed between the under bump 	patterns; 
		a passivation pattern (142) disposed on a bottom surface of the dummy pattern; 
		an insulating layer(164) covering top surfaces and sidewalls of the 	under 	bump patterns and a sidewall and a top surface of the dummy pattern; and 
		a redistribution pattern (166/170/174) disposed on one of the under bump 	patterns and electrically connected to the one under bump pattern (162A/162B), and 
	wherein the passivation pattern (48, epoxy at para. [0026])  includes a different material from that of the insulating layer (164,  PBO, polyimide or BCB at para. [0049], [0029]).  See Chen at para. [0001] – [0087], figs. 1-17.

2. The semiconductor package of claim 1, wherein the redistribution pattern comprises: 
	a via portion (e.g. vertical portion 166) being in contact with the one under bump pattern; and 
	an interconnection portion (e.g. horizontal portion 166) disposed on the via portion and the insulating layer, fig. 16-17.

6. The semiconductor package of claim 1, wherein the redistribution pattern comprises: 
	a conductive layer disposed on the insulating layer; and 
	a seed pattern disposed between the one under bump pattern and the conductive layer, para. [0051], [0056].

7. The semiconductor package of claim 6, wherein the seed pattern (e.g. of 166) is in contact with the top surface of the one under bump pattern (162A/162B), para. [0051], [0056].

8. The semiconductor package of claim 1, 
	(see fig. 11E-11F )wherein the under bump patterns include a first under bump pattern (162A/162B) adjacent to the dummy pattern (162C), and 
	wherein a distance between the dummy pattern and the first under bump pattern ranges from 5 μm to 10 μm (e.g. See para. [0035], [0041] disclosing W1 is 0.5 to 5 μm and distance S3 is 10% greater than W1.  This means S3 = 5.5 μm, which is in the range recited.)

9. The semiconductor package of claim 1, 
	wherein the insulating layer (164) covers a sidewall (e.g. inner sidewall) of the passivation pattern (142) and exposes a bottom surface of the passivation pattern, and 
	wherein the insulating layer (164) does not cover bottom surfaces of the under bump patterns (162A/162B), fig. 16-17.


11. The semiconductor package of claim 1, wherein the redistribution pattern (166/170/174) and the under bump patterns (162A/162B) are insulated from the dummy pattern (162C), fig. 11E-11F and fig. 16-17.

17. A semiconductor package comprising (see figs. 17 and figs. 11E-11F and 12):  
	a redistribution substrate (158); 
	a semiconductor chip (300, para. [0074]) disposed on a top surface of the redistribution substrate; 
	a bonding terminal (176) disposed between the redistribution substrate and the semiconductor chip; and 
	a conductive terminal (178) disposed on a bottom surface of the redistribution substrate, 	wherein the redistribution substrate comprises: 
		an under bump pattern (162A/162B); 
		a dummy pattern (162C) horizontally spaced apart from a sidewall of the under 	bump pattern; 
		a passivation pattern (148) disposed on a bottom surface of the dummy pattern; 
		a dummy seed pattern (e.g. seed layer at para. [0030]) disposed between the 	passivation pattern and the dummy pattern; 
		an insulating layer (164) covering the sidewall and a top surface of the under 	bump pattern, a sidewall of the dummy seed pattern, and a sidewall and a top surface of 	the dummy pattern; 
		a first redistribution pattern (166) spaced apart from the top surface of the 	dummy pattern and electrically connected to the under bump pattern; 
		a second redistribution pattern (170) disposed on a top surface of the first 	redistribution pattern and connected to the first redistribution pattern; and 
		a bonding pad (174) electrically connected to the second redistribution pattern 	and the bonding terminal, 
	wherein the first redistribution pattern (166) comprises: 
		a first conductive layer; and 
		a first seed pattern disposed between the top surface of the under bump pattern 	and the first conductive layer and between a bottom surface of the first conductive layer 	and the insulating layer (e.g. 166 comprises conductive layer and seed layer at para. [0030], [0050], [0053]), 
	wherein the second redistribution pattern (170) comprises: 
		a second conductive layer; and 
		a second seed pattern disposed between the first conductive layer and the 	second conductive layer (e.g. 170 comprises conductive layer and seed layer at para. [0030], [0050], [0053]), 
	wherein the conductive terminal (178) is disposed on a bottom surface of the under bump pattern (162A/162B) and is electrically connected to the under bump pattern, and 
	wherein the conductive terminal (178) is insulated from the dummy pattern (162C).  Chen at para. [0001] – [0087], figs. 1-17.

18. The semiconductor package of claim 17, wherein the first redistribution pattern (166) comprises: 
	a first interconnection portion (e.g. horizontal portion of 166) having a long axis parallel to one direction; and 
	a first via portion (e.g. vertical portion of 166) disposed between the under bump pattern and the first interconnection portion and being in contact with the top surface of the under bump pattern, fig. 16-17.

Claim(s) 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al., US Patent No. 9,793,246.

	Tseng anticipates:
12. A semiconductor package comprising (see fig. 3G, also see labels in figs. 3A-3F): 
	a redistribution substrate (103+104); and
	a semiconductor chip (201) disposed on a top surface of the redistribution substrate, 
	wherein the redistribution substrate comprises: 
		an under bump pattern (P1); 
		a dummy pattern (P2) horizontally spaced apart from a sidewall of the under 	bump pattern; and 
		a redistribution pattern (RDL1 or RDL1+TIV1 or RDL1-RDL4) disposed on a top 	surface of the under bump pattern and electrically connected to the under bump pattern, 
	wherein the redistribution pattern comprises: 
		an interconnection portion (e.g. horizontal portion RDL1) extending in a direction 	parallel to the top surface of the under bump pattern; and 
		a via portion (e.g. vertical portion RDL1) disposed between the under bump 	pattern and the interconnection portion and being in contact with the top surface of the 	under bump pattern (P1), 
	wherein an angle (e.g. 90 degrees) between a bottom surface and a sidewall of the dummy pattern (P2) is less than an angle (e.g. obtuse angle) between a bottom surface and a sidewall of the via portion (e.g. vertical portion RDL1).  See Tseng at col 1-12, ln 1–67, figs. 1-10. 


13. The semiconductor package of claim 12, wherein an angle (e.g. 90 degree) between a bottom surface and the sidewall of the under bump pattern (P1) is less than the angle (e.g. obtuse angle) between the bottom surface and the sidewall of the via portion (e.g. vertical portion RDL1), fig. 3G.

15. The semiconductor package of claim 12, wherein a width of the via portion (e.g. vertical portion RDL1) is less than a width of the under bump pattern (P1), fig. 3G.

16. The semiconductor package of claim 12, 
	wherein the redistribution substrate further comprises a passivation pattern (101) disposed on the bottom surface of the dummy pattern (P2), and 
	wherein the passivation pattern (101) is not provided on a bottom surface (e.g. in regions B1, B2) of the under bump pattern (P1)
	

	Claim(s) 1-4, 9-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., US Patent No. 9,972,581.

Yu anticipates:
1. A semiconductor package comprising (see fig. 14 and element labels in figs. 1-13): 
	a redistribution substrate (50/56A/60/58A/62); and 
	a semiconductor chip (36 or 402) disposed on a top surface of the redistribution substrate, 
	wherein the redistribution substrate comprises: 
		under bump patterns (58A) laterally spaced apart from each other; 
		a dummy pattern (56B) disposed between the under bump patterns; 
		a passivation pattern (48) disposed on a bottom surface of the dummy pattern; 
		an insulating layer (50/60/62) covering top surfaces and sidewalls of the under 	bump patterns (58A) and a sidewall and a top surface of the dummy pattern (56B); and 
		a redistribution pattern (66/64/68) disposed on one of the under bump patterns 	and electrically connected to the one under bump pattern (58A), and 
	wherein the passivation pattern (48, material at col 3, ln 58–67, col 4, ln 1–5) includes a different material from that of the insulating layer (50/60/62, material at col 4, ln 15–33, col 5, ln 22–35 , col 6, ln 1–15).   See Yu at col 1-9, ln 1–67, figs. 1-17.

2. The semiconductor package of claim 1, wherein the redistribution pattern (66/64/68) comprises: 
	a via portion (e.g. vertical portion of 64) being in contact with the one under bump pattern (58A); and 
	an interconnection portion (e.g. horizontal portion of 64) disposed on the via portion and the insulating layer (50/60/62), fig. 14.

3. The semiconductor package of claim 2, wherein an angle between the bottom surface and the sidewall of the dummy pattern (e.g. See fig. 14 enlarged below.  Portion 56B on the right side has an angle between the bottom surface and the sidewall of 90 degree) is less than an angle between a bottom surface and a sidewall of the via portion (e.g. via portion of 64 has an obtuse angle).


    PNG
    media_image1.png
    686
    591
    media_image1.png
    Greyscale


4. The semiconductor package of claim 2, wherein a thickness of the one under bump pattern (56A including horizontal and vertical portions) is greater than a thickness of the interconnection portion (e.g. horizontal portion of 66 or 64 or 68)


9. The semiconductor package of claim 1, 
	wherein the insulating layer (50/60/62) covers a sidewall (e.g. inner sidewalls along 32A, 32B) of the passivation pattern (48) and exposes a bottom surface of the passivation pattern, and 
	wherein the insulating layer (50/60/62) does not cover bottom surfaces of the under bump patterns (e.g. bottom surfaces of 58A not covered in regions electrically coupled to 56A, 56C), fig. 14.

10. The semiconductor package of claim 1, wherein bottom surfaces of the under bump patterns  (58A) are disposed at a higher level than a bottom surface of the passivation pattern (48), fig. 14.

11. The semiconductor package of claim 1, wherein the redistribution pattern (66/64/68) and the under bump patterns (58A) are insulated from the dummy pattern (56B), fig. 14.

Regarding claim 12:
	Yu teaches the limitations as applied to claims 1-3 above.

	Yu further teaches:
15. The semiconductor package of claim 12, wherein a width of the via portion (e.g. vertical portion of 64) is less than a width of the under bump pattern (e.g. horizontal portion of 58A), fig. 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al., US Patent No. 9,793,246.

Tseng teaches:
1. A semiconductor package comprising (see fig. 3G, also see labels in figs. 3A-3F): 
	a redistribution substrate (10+104); and 
	a semiconductor chip (201) disposed on a top surface of the redistribution substrate, 
	wherein the redistribution substrate comprises: 
		under bump patterns (P1) laterally spaced apart from each other; 
		a dummy pattern (P2) disposed between the under bump patterns; 
		a passivation pattern (101) disposed on a bottom surface of the dummy pattern; 
		an insulating layer (105) covering top surfaces and sidewalls of the under bump 	patterns and a sidewall and a top surface of the dummy pattern; and 
		a redistribution pattern (RDL1 or RDL1+TIV1 or RDL1-RDL4) disposed on one of 	the under bump patterns and electrically connected to the one under bump pattern (P1), and 
	wherein the passivation pattern (101, Obvious from material PBO or PI disclosed at col 2, ln 50–60) includes a different material from that of the insulating layer (105, Obvious from material BCB disclosed at col 4, ln 48–67).  See Tseng at col 1-12, ln 1–67, figs. 1-10. 

2. The semiconductor package of claim 1, wherein the redistribution pattern (e.g. RDL1) comprises: 
	a via portion (e.g. vertical portion RDL1) being in contact with the one under bump pattern; and 
	an interconnection portion (e.g. horizontal portion RDL1) disposed on the via portion and the insulating layer, fig. 3G.

3. The semiconductor package of claim 2, wherein an angle (e.g. 90 degree) between the bottom surface and the sidewall of the dummy pattern (P2) is less than an angle (e.g. obtuse angle) between a bottom surface and a sidewall of the via portion (e.g. vertical portion of RDL1), fig. 3G.

9. The semiconductor package of claim 1, 
	wherein the insulating layer (105) covers a sidewall (e.g. inner sidewalls along B1, B2) of the passivation pattern (101) and exposes a bottom surface of the passivation pattern, and 
	wherein the insulating layer (105) does not cover bottom surfaces of the under bump patterns (P1), fig. 3G.

11. The semiconductor package of claim 1, wherein the redistribution pattern (e.g. RDL1) and the under bump patterns (P1) are insulated from the dummy pattern (P2), fig. 3G.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, as applied to claim 1 above, and further in view of Kim et al., US Publication No. 2021/0280540 A1.

Regarding claim 5:
Tseng teaches all the limitations of claim 1 above, but is silent on the thickness of the under bump pattern (P1) and the interconnection portion (e.g. horizontal portion of RDL1).  
In an analogous art, Kim, in fig. 2, teaches an under bump pattern (e.g. horizontal bottom layer 224 in layer 220 directly contacting via 232 and an interconnection portion (e.g. horizontal middle layer 214 in layer 210) each have a thickness between 5-10 μm.  See Kim at para. [0042].
Kim discloses a range that overlaps the claimed range of “the thickness of the one under bump pattern ranges from 8 μm to 20 μm, and wherein the thickness of the interconnection portion ranges from 3 μm to 5 μm.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Tseng with the teachings of Kim because a range 5-10 μm is an art recognized suitable thickness for an under bump pattern and an interconnection portion.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Claims 6, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claims 1 and 12 above.

Regarding claim 6:
	Yu teaches all the limitations of claim 1 above and further teaches “wherein the redistribution pattern (66/64/68) comprises: a conductive layer disposed on the insulating layer (50/60/62)”, fig. 14, col 5, ln 58–67, col 6, ln 1–15.
	It would have been obvious to one of ordinary skill in the art to form “a seed pattern disposed between the one under bump pattern and the conductive layer” because a seed pattern is used to form metal features (56) in fig. 14, col 4, ln 34–55.

Regarding claim 7:
	One of ordinary skill in the art forming the metal feature (64) of redistribution pattern (66/64/68) with a seed pattern as taught in claim 6 above, would form “wherein the seed pattern (e.g. of 64) is in contact with the top surface of the one under bump pattern (58A)”, as recited in the claim.

	Yu further teaches:
14. The semiconductor package of claim 12, 
	wherein the angle between the bottom surface and the sidewall of the dummy pattern ranges from 80 degrees to 100 degrees (e.g. See fig. 14 enlarged above.  Portion 56B on the right side has an angle between the bottom surface and the sidewall of 90 degree), and 
	wherein the angle between the bottom surface and the sidewall of the via portion ranges from 120 degrees to 135 degrees (e.g. Obvious because via portion of 64 has an obtuse angle in fig. 14).
	
	Regarding the range 120 degrees to 135 degrees, absent any disclosure by the Applicant that the claimed angle range is critical or provides for unexpected results, such an angle range can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Yu.
	See MPEP § 2144.05, Obviousness of Ranges, (II)(A):  See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) “Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  Also see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, as applied to claim 12 above.

Regarding claim 14:
Tseng teaches all the limitations of claim 12 above and further teaches
	wherein the angle (e.g. 90 degrees) between the bottom surface and the sidewall of the dummy pattern (P2) ranges from 80 degrees to 100 degrees, and 
	wherein the angle between the bottom surface and the sidewall of the via portion (e.g. vertical portions RDL1) ranges from 120 degrees to 135 degrees (e.g. Obvious because via portion of RDL1 has an obtuse angle in fig. 3G).
	
	Regarding the range 120 degrees to 135 degrees, absent any disclosure by the Applicant that the claimed angle range is critical or provides for unexpected results, such an angle range can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Tseng.
	See MPEP § 2144.05, Obviousness of Ranges, (II)(A):  See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) “Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  Also see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

	Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.

	Yu teaches:
17. A semiconductor package (see fig. 14 and element labels in figs. 1-13): 
	a redistribution substrate (32/48/50/56A/60/58A/62); and 
	a semiconductor chip (402) disposed on a top surface of the redistribution substrate; 
	a bonding terminal (74) disposed between the redistribution substrate and the semiconductor chip; and 
	a conductive terminal (70) disposed on a bottom surface of the redistribution substrate, 	wherein the redistribution substrate (32/48/50/56A/60/58A/62) comprises: 
		an under bump pattern (58A); 
		a dummy pattern (56B) horizontally spaced apart from a sidewall of the under 	bump pattern; 
		a passivation pattern (48) disposed on a bottom surface of the dummy pattern; 
		a dummy seed pattern (e.g. seed layer of 56B at col 4, ln 34–55) disposed 	between the passivation pattern (48) and the dummy pattern (56A); 
		an insulating layer (50/60/62) covering the sidewall and a top surface of the 	under bump pattern (58A), a sidewall of the dummy seed pattern (e.g. seed layer of 	56b), and a sidewall and a top surface of the  dummy pattern (56B); 
		a first redistribution pattern (64) spaced apart from the top surface of the dummy 	pattern and electrically connected to the under bump pattern; 
		a second redistribution pattern (68)  disposed on a top surface of the first 	redistribution pattern and connected to the first redistribution pattern; and 
		a bonding pad (206) electrically connected to the second redistribution pattern 	and the bonding terminal (74), 
	wherein the first redistribution pattern (64) comprises: 
		a first conductive layer (e.g. col 5, ln 58–67, col 6, ln 1–15); and 
		a first seed pattern disposed between the top surface of the under bump pattern 	and the first conductive layer and between a bottom surface of the first conductive layer 	and the insulating layer (e.g. First seed pattern obvious because a seed pattern is used to form metal features 56 at col 4, ln 34–55.)
	wherein the second redistribution pattern (e.g. metal feature of additional RDLs; see “more than two layers” of RDLs at col 5, ln 58–67)  comprises: 
		a second conductive layer (e.g. col 5, ln 58–67, col 6, ln 1–15); and 
		a second seed pattern disposed between the first conductive layer and the 	second conductive layer (e.g. First seed pattern obvious because a seed pattern is used to form metal features 56 at col 4, ln 34–55.),
	wherein the conductive terminal (70) is disposed on a bottom surface of the under bump pattern (58A) and is electrically connected to the under bump pattern, and 
	wherein the conductive terminal (70) is insulated from the dummy pattern (56B).  See Yu at col 1-9, ln 1–67, figs. 1-17.

Regarding claim 20:
	Yu teaches the limitations as applied to claim 1 above.
	Yu further teaches the added limitation:
	wherein the bottom surface of the under bump pattern (58A) is disposed at a higher level than a bottom surface of the insulating layer (e.g. bottom surface of laminate 50/60/62), and 
	wherein a bottom surface of the passivation pattern (48) is coplanar with the bottom surface of the insulating layer (e.g. bottom surface of laminate 50/60/62), fig.14.


Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Chen.

	Tseng teaches:
17. A semiconductor package comprising(see fig. 3G, also see labels in figs. 3A-3F): 
	a redistribution substrate (103+104);
	a semiconductor chip (201) disposed on a top surface of the redistribution substrate; 
	a bonding terminal (205) disposed between the redistribution substrate and the semiconductor chip; and 
	a conductive terminal (B1, B2) disposed on a bottom surface of the redistribution substrate,
	wherein the redistribution substrate comprises: 
		an under bump pattern (P1); 
		a dummy pattern (P2) horizontally spaced apart from a sidewall of the under 	bump pattern; 
		a passivation pattern (101) disposed on a bottom surface of the dummy pattern; 
		…
		an insulating layer (164) covering the sidewall and a top surface of the under 	bump pattern, …and a sidewall and a top surface of the dummy pattern; 
		a first redistribution pattern (RDL1 or RDL1+TIV1) spaced apart from the top 	surface of the dummy pattern and electrically connected to the under bump pattern; 
		a second redistribution pattern (RDL2 and/or RDL3) disposed on a top surface of 	the first redistribution pattern and connected to the first redistribution pattern; and 
		a bonding pad (RDL4) electrically connected to the second redistribution pattern 	and the bonding terminal, 
	wherein the first redistribution pattern (RDL1 or RDL1+TIV1) comprises: 
		a first conductive layer (conductive material of RDL1-4 at col 4, ln 48–67, col 5, ln 	1–5); and 
		… 
	wherein the second redistribution pattern (RDL2 and/or RDL3) comprises: 
		a second conductive layer (conductive material of RDL1-4 at col 4, ln 48–67, col 	5, ln 1–5);  and 
		…
	wherein the conductive terminal (B1, B2) is disposed on a bottom surface of the under bump pattern (P1) and is electrically connected to the under bump pattern, and 
	wherein the conductive terminal (B1, B2) is insulated from the dummy pattern (P2).  See Tseng at col 1-12, ln 1–67, figs. 1-10.

Regarding claim 17:

	Tseng does not expressly teach:
		a dummy seed pattern disposed between the passivation pattern and the dummy 	pattern; 
		an insulating layer covering…a sidewall of the dummy seed pattern…
	wherein the first redistribution pattern comprises: 
		a first seed pattern disposed between the top surface of the under bump pattern 	and the first conductive layer and between a bottom surface of the first conductive layer 	and the insulating layer, 
	wherein the second redistribution pattern comprises: 
		a second seed pattern disposed between the first conductive layer and the 	second conductive layer,

	In an analogous art, Chen teaches:
		(see fig.17) a dummy pattern (162C) comprising a dummy seed pattern (e.g. 	seed layer at para. [0030]) disposed between a passivation pattern (142) and the 	dummy pattern; 
		an insulating layer (164) covering…a sidewall of the dummy seed pattern… 
	wherein the first redistribution pattern (166) comprises: 
		a first conductive layer; and 
		a first seed pattern disposed between the top surface of the under bump pattern 	and the first conductive layer and between a bottom surface of the first conductive layer 	and the insulating layer (e.g. 166 comprises conductive layer and seed layer at para. [0030], [0050], [0053]), 
	wherein the second redistribution pattern (170) comprises: 
		a second conductive layer; and 
		a second seed pattern disposed between the first conductive layer and the 	second conductive layer (e.g. 170 comprises conductive layer and seed layer at para. [0030], [0050], [0053]), 

	Tseng further teaches:
18. The semiconductor package of claim 17, wherein the first redistribution pattern (RDL1) comprises: 
	a first interconnection portion (e.g. horizontal portion RDL1) having a long axis parallel to one direction; and 
	a first via portion (e.g. vertical portion RDL1) disposed between the under bump pattern and the first interconnection portion and being in contact with the top surface of the under bump pattern (P1), fig. 3G.

19. The semiconductor package of claim 18, 
	wherein an angle (e.g. 90 degree) between the bottom surface and the sidewall of the dummy pattern (P2) is less than an angle (e.g. obtuse angle) between a bottom surface and a sidewall of the first via portion (e.g. vertical portion RDL1), and 
	wherein an angle (e.g. 90 degree) between the bottom surface and the sidewall of the under bump pattern (P1) is less than the angle (e.g. obtuse angle) between the bottom surface and the sidewall of the first via portion (e.g. vertical portion RDL1), fig. 3G.

	It would have been obvious to a person of ordinary skill in the art  before the effective filling date of the claimed invention to modify the teachings of Tseng with the teachings of Chen to incorporate a dummy seed pattern, a first seed pattern and a second seed pattern because a seed layer helps to initialize the electroplating process of a conductive layer.  See Chen at para. [0030].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
9 May 2022